DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made of Applicant's claim for priority under 35 U.S.C. §119(e) with reference to Application Number:  62/347,123 filed on 6/8/2016.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 33-47 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites the limitation “an intercourse proximity”. This limitation renders the claim indefinite because it is unclear what is meant by “intercourse proximity”. It is unclear if the proximity is between the user and the device or the user and another person. The limitation 
Regarding claim 34, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 36 recites the limitation “wherein the proximity detector comprises a magnetic flux detector, for example wherein the proximity detector comprises a Hall effect transducer sensor”. The phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Claim 37 rejected on the same grounds due to its dependency.
Claim 40 recites the limitation “wherein the proximity detector comprises a sensor, for example at least one of a temperature, audio, heart rate, and blood pressure sensor”. The phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 40, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 42, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 46, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 33, 41, and 43-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sedic (US PGPub 2013/0331745).
Regarding claim 33, Sedic teaches a body mountable inter-couple proximity sensitive stimulation system for use during intercourse (see abstract and paragraph 41, the massager design may be one to be used during intercourse), the system comprising: 
a stimulator wearable (See Fig. 5A, 504 inserted into user and vibrates), the stimulator wearable comprising: 

an erogenous zone stimulation device supported by the housing (Fig. 7, vibrating motor 756 is within the massager housing), 
a sex partner intercourse proximity detector supported by the housing (Fig. 7, sensors 716; see paragraph 44), the proximity detector configured for detecting an intercourse proximity in use (see paragraph 44, the devices work together to control one another based on the motion detected, the motion indicating the devices are proximate one another); and 
a control circuit operably coupled between the intercourse proximity detector and the stimulation device (Fig. 7, 708) and wherein the control circuit is configured for controlling the stimulation device according to the intercourse proximity (see paragraph 44, the motion detected controls the massager).
Regarding claim 41, Sedic further teaches wherein the control circuit is configured for detecting a first intercourse proximity and controlling the stimulation device in accordance with a first vibratory setting (see paragraph 36 and 37, a first angle is detected for controlling the device at a first power output) and detecting a further intercourse proximity and controlling the stimulation device in accordance with a second vibratory configuration setting (see paragraph 37, a second angle is detected and the power output is changed based on the second angle).
Regarding claim 43, Sedic further teaches a further stimulation device (see paragraph 25, more than one motor can be used within the device for vibration) and wherein the control circuit is configured for controlling the stimulation device and the further stimulation device 
Regarding claim  44, Sedic further teaches wherein the stimulator wearable comprises an insertable portion and an exposed portion (see paragraph 41 and Fig. 5A) and wherein the insertable portion comprises the stimulation device and wherein the exposed portion comprises the further stimulation device (see paragraph 25 the motors can be in different parts to operate different portions) and wherein the control circuit is configured for controlling the stimulation device independently for G-spot stimulation and the exposed portion for clitoral stimulation (see paragraphs 27 and 41; the motors are controlled independently; the shape taught in fig 5a has an arm for insertion for G-spot stimulation and an arm to be placed near the clitoris).
Regarding claim 45, Sedic further teaches at least one auxiliary stimulator wearable (see Fig. 7, both devices are massagers that may be worn) and wherein the auxiliary stimulator wearable further comprises a further stimulation device (Fig. 7, 706) and wherein the stimulator wearable is configured for controlling the auxiliary stimulator wearable for controlling the further stimulation device accordingly (see paragraph 44).
Regarding claim 46, Sedic further teaches wherein the stimulator wearable comprises a motion sensor (Fig. 7, 712) and wherein the control circuit is configured for controlling the stimulation device further in accordance with motion detected by the motion sensor (see paragraph 44), wherein the motion sensor optionally comprises at least one of accelerometer and gyroscopic transducers (see paragraph 24 listing types of motion sensors that can be used).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Sedic (US PGPub 2013/0331745) in view of Sedic (US PGPub 2014/0194794, hereinafter “Sedic2”) and further in view of Arturi (US PGPub 2011/0295156).
Regarding claim 34, Sedic teaches all previous elements of the claim as stated above. Sedic does not teach wherein the proximity detector is configured for detecting a distance between the stimulator wearable and the body of the partner.
However, Sedic2 teaches an analogous massager for use during intercourse (see abstract) wherein a proximity detector (Fig. 2, capacitive sensor 240) is configured for detecting a distance between the massager and the body of the partner (see paragraph 14, the capacitive sensor detects proximity to the body, used with partners it would detect proximity to a partner).
Sedic and Sedic2 both teach improved control of a massager without using buttons (see Sedic paragraph 3 and Sedic2 paragraph 4). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the stimulator wearable of Sedic to have the proximity detector detect a distance between the massager and the body of the partner, as taught by Sedic2, for the purpose of allowing activation of the device without manipulation of buttons.
Sedic further does not teach wherein the proximity detector comprises an emitter and a receiver (for example, a light emitter and a light receiver, the light emitter optionally emitting one or more of infrared and ultraviolet light) and wherein the proximity detector is configured for calculating the proximity distance using signal reflection.
However, Arturi teaches an analogous device to detect sexual activity (see abstract) wherein the device has a proximity detector (Fig. 3, sensor 304 detects the proximity of a user within the device) wherein the proximity detector comprises an emitter and a receiver (for example, a light emitter and a light receiver, the light emitter optionally emitting one or more of infrared and ultraviolet light) ( see paragraph 49 of Arturi ) and wherein the proximity detector is configured for calculating the proximity distance using signal reflection (see paragraphs 48-49).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the proximity detector of Sedic to be comprised of an emitter and a receiver, as taught by Arturi, for the purpose of using a well-known type of sensor for detecting proximity of the user.
Claims 35 is rejected under 35 U.S.C. 103 as being unpatentable over Sedic (US PGPub 2013/0331745) in view of Lee (US PGPub 2011/0034837).
Regarding claim 35, Sedic teaches all previous elements of the claim as stated above and further teaches a partner wearable (see Fig. 7, both devices can be massagers; see paragraph 41 for examples of wearable massagers). Sedic does not teach wherein the proximity detector is configured for detecting the distance between the stimulator wearable and the partner wearable.
However, Lee teaches an analogous massage device (see abstract) where the intensity of the haptic actuator (Fig. 1, 17) is controlled based on distance to the user measured by proximity sensors (Fig. 1, 22; see paragraph 17). 
Sedic and Lee both teach massage devices that provide improved stimulation without requiring the user to manipulate controls for producing changes in operation (see Sedic paragraph 3 and Lee paragraph 3). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify Sedic with the teachings of Lee for the purpose of providing a method of hands free control of the massage device using distance of the controller instead of orientation of the controller, as distance would be simpler for the users to control rather than accurately positioning the controller in the desired orientation angle.
Claims 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Sedic (US PGPub 2013/0331745) in view of Lee (US PGPub 2011/0034837) as applied to claim 7 above, and further in view of in view of “MEMS Accelerometer Gyroscope Magnetometer & Arduino” (Hereinafter ‘Nedelkovski’)
Regarding claim 36, Sedic, as modified, teaches all previous elements of the claims as stated above. Sedic does not teach wherein the proximity detector comprises a magnetic flux detector, for example a Hall effect transducer sensor. However, Sedic does teach that the sensor may be a MEMS sensor. Nedelkovski teaches that a MEMS sensor includes magnetometer type MEMs sensors (see ‘Overview’ and ‘Magnetometer’ sections of the cited NPL), for example a Hall effect transducer sensor (Nedelkovski teaches the magnetometer uses the Hall Effect to measure magnetic field)..
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the sensor of Sedic to be a magnetometer because Nedelkovski teaches it would be simple substitution to use this sensor and the results would be a sensor that measures magnetic flux. 
Regarding claim 37, Sedic, as modified, teaches wherein the partner wearable comprises a magnet (see Fig. 7 of Sedic, the devices are used to detect the proximity of the other, in order to detect the proximity of the partner wearable, a magnet would be placed inside).
Claims 38 are rejected under 35 U.S.C. 103 as being unpatentable over Sedic (US PGPub 2013/0331745) in view of Lee (US PGPub 2011/0034837) as applied to claim 7 above, and further in view of Arturi (US PGPub 2011/0295156)
 
However, Arturi teaches an analogous device to detect sexual activity (see abstract) wherein the device has a proximity detector (Fig. 3, sensor 304 detects the proximity of a user within the device) comprises a light receiver configured for receiving a light signal emitted and wherein the proximity detector is configured for calculating the intercourse proximity in accordance with the signal strength of the light signal (see paragraphs 48-49).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the proximity detector of Sedic to be comprised of a light emitter and a receiver, as taught by Arturi, for the purpose of using a well-known type of sensor for detecting proximity of a user.
Claims 39 is rejected under 35 U.S.C. 103 as being unpatentable over Sedic (US PGPub 2013/0331745) in view of Lee (US PGPub 2011/0034837) as applied to claim 7 above, and further in view of Lee (US PGPub 2013/0226050, hereinafter “Lee2”).
Regarding claim 39, Sedic teaches all previous elements of the claim as stated above. Sedic further teaches an insertable portion (see paragraph 41, the wearable may be designed to be inserted in the vagina). Sedic does not teach a plurality of contacts sensors therealong and wherein the contacts sensors are partner facing and wherein the stimulator wearable calculates a depth of insertion utilizing the contact sensors or a plurality of contacts sensors therealong and wherein the contacts sensors are wearer facing and wherein the stimulator wearable calculates a depth of insertion utilizing the contact sensors.
However, Lee2 teaches an analogous vibratory massaging device for use during intercourse (see abstract and Fig. 4) wherein the device has an insertable portion (Fig. 4, portion 13 is inserted into the user) and a plurality of contact sensors therealong (Fig. 4, sensors 
Sedic and Lee2 both teach devices for improved control of the massage device without the user having to manipulate buttons (see Sedic paragraph 3 and Lee paragraph 4). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the insertable portion of Sedic with proximity sensors, as taught by Lee, for the purpose of controlling the vibration mode of the device based on partner distance.
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Sedic (US PGPub 2013/0331745) in view of Lee (US PGPub 2011/0034837) as applied to claim 19 above, and further in view of Dunham et al. (US PGPub 2016/0199249).
Regarding claim 40, Sedic teaches all previous elements of the claim as stated above. Sedic further teaches wherein the control circuit is configured for detecting an arousal state of the wearer (see Sedic fig. 7 and paragraph 48, both devices have sensors for detecting arousal state) and controlling the stimulation device according to the arousal state optionally (see paragraph 48), wherein the wearable stimulator comprises a sensor, for example, at least one 
However, Dunham teaches an analogous control system for massage devices used during intercourse (see abstract and Fig. 2) wherein the system is configured for controlling the stimulation device according to a climax timing parameter and the arousal state (see paragraph 86, the pattern of stimulation is adjusted to synchronize climax with another user).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the control system of Sedic to include a climax timing parameter, as taught by Dunham, for the purpose of synchronizing climax between partners to facilitate personal connection (see paragraph 86, lines 9-10).
Claims 42 is rejected under 35 U.S.C. 103 as being unpatentable over Sedic (US PGPub 2013/0331745) in view of Lee (US PGPub 2011/0034837) and further in view of Shahoian et al. (US PGPub 2014/0336452).
Regarding claim 42, teaches all previous elements of the claim as stated above. Sedic does not teach wherein the control circuit is configured for calculating a proximity distance.
However, Lee teaches an analogous massage device (see abstract) where the intensity of the haptic actuator (Fig. 1, 17) is controlled based on distance to the user measured by proximity sensors (Fig. 1, 22; see paragraph 17). 
Sedic and Lee both teach massage devices that provide improved stimulation without requiring the user to manipulate controls for producing changes in operation (see Sedic paragraph 3 and Lee paragraph 3). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify Sedic with the teachings of Lee for the purpose of providing a method of hands free control of the massage device using distance of the controller instead of orientation of the controller, as distance would be simpler for the users to control rather than accurately positioning the controller in the desired orientation angle.
Sedic, as modified, further does not teach wherein the proximity distance is a proximity distance derivative and controlling the stimulation device in accordance with the proximity distance derivative.
However, Shahoian teaches an analogous device for sexual stimulation (see abstract) wherein multiple sensors are used to calculate the position of the device as a derivative (see paragraph 84, sensor signals are combined to be measured together) and the device is controlled in accordance with the derivative (see paragraph 86), wherein the proximity distance derivative optionally comprises at least one of frequency and acceleration (see paragraph 84).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify Sedic to calculate a proximity distance .
Claim 47 rejected under 35 U.S.C. 103 as being unpatentable over Sedic (US PGPub 2013/0331745) in view of Lee (US PGPub 2011/0034837) as applied to claim 35 above, and further in view of Arturi (US PGPub 2011/0295156).
Regarding claim 47, Sedic, as modified, teaches all previous elements of the claim as stated above. Sedic further teaches wherein the proximity detector comprises a wireless receiver (Fig. 7, interface 710) and wherein the partner wearable is configured for transmitting a signal indicative of the intercourse proximity to the wireless receiver (see Sedic Fig. 7 and paragraph 44, the two devices communicate via wireless interfaces 760 and 710). Sedic does not teach wherein the partner wearable comprises a detector comprising both an emitter and a sensor configured to detect signal reflected by the wearer's body. 
However, Arturi teaches an analogous device to detect sexual activity (see abstract) wherein the device has a proximity detector (Fig. 3, sensor 304 detects the proximity of a user within the device) wherein the proximity detector comprises a detector comprising both an emitter and a receiver and wherein the proximity detector is configured for calculating the proximity distance using signal reflection (see paragraphs 48-49).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the proximity detector of Sedic to be comprised of an emitter and a receiver, as taught by Arturi, for the purpose of using a well-known type of sensor for detecting proximity of the user.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wail et al. (US PGPub 2013/0053630) which discloses a massage device for use during intercourse comprises of a stimulator and sensors; Blumenthal (US PGPub 2006/0079732) which discloses a computer-implemented method of providing feedback during intercourse.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/S.G./Examiner, Art Unit 3785      

/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799